J-S41035-19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                 Appellee                :
                                         :
                     v.                  :
                                         :
SHAWN LAMONT STRAWN, JR.,                :
                                         :
                 Appellant               :      No. 1998 MDA 2018

          Appeal from the PCRA Order Entered November 20, 2018
             in the Court of Common Pleas of Dauphin County
            Criminal Division at No(s): CP-22-CR-0000168-2015
                                        CP-22-CR-0004775-2016

BEFORE:    LAZARUS, J., MURRAY, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                FILED SEPTEMBER 13, 2019

     Shawn Lamont Straw, Jr. (Appellant) pro se appeals from the

November 20, 2018 order dismissing his petition filed under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. Upon review, we

quash this appeal.

     In light of our disposition, a complete recitation of the factual and

procedural history is unnecessary.   Pertinent to this appeal, as part of a

negotiated guilty plea, on June 19, 2017, Appellant pleaded guilty at docket

number CP-22-CR-0000168-2015 to one count each of simple assault,

terroristic threats, and harassment, and at docket number CP-22-CR-

0004775-2016 to one count each of aggravated assault, retaliation against a

victim, and reckless endangerment.           That same day, Appellant was



*Retired Senior Judge assigned to the Superior Court.
J-S41035-19

sentenced to an aggregate term of two to four years’ incarceration. No direct

appeal was filed.

      On March 19, 2018, Appellant pro se filed a PCRA petition at both

docket numbers. Counsel was appointed and later filed a “no-merit” letter

and petition to withdraw as counsel pursuant to Commonwealth v. Turner,

544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d 213

(Pa. Super. 1988) (en banc). Appellant pro se filed a response. On October

17, 2018, the PCRA court issued notice of its intent to dismiss the petition

without   a   hearing   pursuant   to   Pa.R.Crim.P.   907   (907   notice)   and

simultaneously granted counsel’s petition to withdraw. Appellant objected.

On November 20, 2018, the PCRA court dismissed Appellant’s petition. On

December 3, 2018, Appellant pro se timely filed a notice of appeal.1 In its

caption, Appellant listed both docket numbers.

      In this Court, we issued a rule to show cause why the appeal should

not be quashed in light of our Supreme Court’s holding in Commonwealth

v. Walker, 185 A.3d 969 (Pa. 2018) (holding that failure to file separate

notices of appeal from a single order resolving issues on more than one

lower court docket will result in quashal of the appeal). Per Curiam Order,

3/11/2019. On March 21, 2019, Appellant responded, averring, inter alia,



1
 Appellant complied with Pa.R.A.P. 1925(b). In lieu of a Pa.R.A.P. 1925(a)
opinion, the trial court referred this Court to its 907 notice, which addresses
Appellant’s issues raised on appeal. Order, 10/17/2018.



                                        -2-
J-S41035-19

that as a pro se litigant, he was unaware of the Walker decision and

requested that based on his pro se status, this Court construe liberally his

notice of appeal. Appellant’s Response to Rule to Show Cause, 3/21/2019,

at 3-5.2

        On April 1, 2019 this Court discharged the rule, advising Appellant that

this Court would “take no action at this time” and would instead “refer this

issue to the merits panel[.]” Order, 4/1/2019. Thus, before we reach the

issues presented by Appellant on appeal, we must address first the fact that

Appellant filed a single notice of appeal raising issues that relate to two

docket numbers.

        In Walker, our Supreme Court considered whether to quash an appeal

where one notice of appeal was filed for orders entered at more than one

docket number, pursuant to Pennsylvania Rule of Appellate Procedure

341(a). At the time, the Official Note of Rule 341(a) provided that “[w]here

… one or more orders resolves [sic] issues arising on more than one docket

… separate notices of appeal must be filed.” 3       In Walker, our Supreme



2
 Additionally, Appellant argued that he followed verbatim the PCRA court’s
directive advising him that he had thirty days to appeal the order. See id. at
4 (“The [PCRA] court entered only one [] order of court bearing modified,
consolidated trial-court docket numbers of two [] separate cases. As a
result, [Appellant] only filed one [] notice of appeal in like manner.”)
(emphasis in original; unnecessary capitalization omitted).
3
    The Official Note now reads:

(Footnote Continued Next Page)


                                      -3-
J-S41035-19

Court found that the “Official Note to Rule 341 provides a bright-line

mandatory instruction to practitioners to file separate notices of appeal.”

Id. at 976-77. Thus, it held that for appeals filed after June 1, 2018, the

date Walker was filed, “when a single order resolves issues arising on more

than one lower court docket, separate notices of appeal must be filed.” Id.

at 977.    The Court emphasized that the “failure to do so will result in

quashal of the appeal.”            Id. Since then, this Court has applied Walker’s

bright-line rule prospectively and has quashed appeals accordingly, including

those notices of appeal filed by pro se litigants.        See Commonwealth v.

Williams, 206 A.3d 573 (Pa. Super. 2019) (quashing pro se prisoner’s

notice of appeal, filed June 4 or 5, 2018, from an order resolving issues

related to four different docket numbers).4

(Footnote Continued)   _______________________



      Where ... one or more orders resolves issues arising on more
      than one docket or relating to more than one judgment,
      separate notices of appeals must be filed. Commonwealth v.
      C.M.K., 932 A.2d 111, 113 & n.3 (Pa. Super. 2007)
      (quashing appeal taken by single notice of appeal from order on
      remand for consideration under Pa.R.Crim.P. 607 of two persons’
      judgments of sentence).

Pa.R.A.P. 341, Official Note.
4
 This author disagrees with a strict application of Walker to incarcerated
pro se appellants because it is not congruent with our Supreme Court’s
decision in Commonwealth v. Burton, 158 A.3d 618 (Pa. 2017) (holding
that the presumption that information in the public domain is known to PCRA
petitioners cannot apply to incarcerated petitioners). However, pursuant to
Williams, supra, this author recognizes that he is constrained to apply
Walker strictly to pro se incarcerated appellants. See Commonwealth v.
(Footnote Continued Next Page)


                                                 -4-
J-S41035-19

      In this case, on December 3, 2018, Appellant pro se filed a single

notice of appeal from an order dismissing Appellant’s pro se PCRA petition

filed at two docket numbers.               Because Appellant filed his notice of appeal

after our Supreme Court’s decision in Walker, we must quash this appeal.

See Williams, supra.             See also Commonwealth v. Nichols, 208 A.3d

1087 (Pa. Super. 2019) (quashing a single notice of appeal from an order

denying a PCRA petition pertaining to multiple docket numbers).

      Appeal quashed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/13/2019




(Footnote Continued)   _______________________



Beck, 78 A.3d 656, 659 (Pa. Super. 2013) (“This panel is not empowered to
overrule another panel of the Superior Court.”).



                                                 -5-